Case 08-21056-jrs       Doc 76 Filed 07/23/21 Entered 07/24/21 00:51:16                 Desc Imaged
                              Certificate of Notice Page 1 of 6




     IT IS ORDERED as set forth below:



     Date: July 21, 2021
                                                       _____________________________________
                                                                   James R. Sacca
                                                             U.S. Bankruptcy Court Judge

     _______________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   GAINESVILLE DIVISION
   IN RE: MICHAEL L. EZELL,                             :       CASE NO. ííMUV
                                                        :
                                                        :
           Debtor(s).                                   :       CHAPTER 




                             ORDER OF ADMISSION PRO HAC VICE

                  The court having read the Application of Barbara C. Leon

   for admission to practice pro hac vice in the above-styled case and it appearing that the

   $SSOLFDQWPHHWVWKHUHTXLUHPHQWVRIEDQNUXSWF\/RFDO5XOH-LW is

          ORDERED that the Application is GRANTED.

          The Clerk shall serve this Order on all interested parties.

                                     END OF DOCUMENT

             Prepared by:

             ____/s_________________
             Howard P. Slomka, Esq.
             *$%DU
Case 08-21056-jrs   Doc 76 Filed 07/23/21 Entered 07/24/21 00:51:16   Desc Imaged
                          Certificate of Notice Page 2 of 6
           Slipakoff & Slomka, PC
           3RZHUV)HUU\5RDG1:
           6XLWH
           $WODQWD*$
           -800-
           HS@ATL.law
        Case 08-21056-jrs                  Doc 76 Filed 07/23/21 Entered 07/24/21 00:51:16                                             Desc Imaged
                                                 Certificate of Notice Page 3 of 6
                                                              United States Bankruptcy Court
                                                               Northern District of Georgia
In re:                                                                                                                 Case No. 08-21056-jrs
Michael L Ezell                                                                                                        Chapter 13
Patricia A. Ezell
        Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 113E-8                                                  User: howellgn                                                              Page 1 of 4
Date Rcvd: Jul 21, 2021                                               Form ID: pdf411                                                           Total Noticed: 85
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 23, 2021:
Recip ID                   Recipient Name and Address
db/jtdb                +   Michael L Ezell, Patricia A. Ezell, 1635 Adair Blvd, Cumming, GA 30040-7825
aty                    +   Barbara C. Leon, Esq., c/o Christie D. Arkovich, P.A., 1520 West Cleveland Street, Tampa, FL 33606-1807
aty                    +   Chad R. Simon, Berry & Associates, Suite 400, 2751 Buford Highway, Atlanta, GA 30324-5456
aty                    +   Ryan C. Finch, McCalla Raymer, LLC, 1544 Old Alabama Road, Roswell, GA 30076-2102
cr                     +   WELLS FARGO HOME MORTGAGE, INC., 3476 STATEVIEW BLVD MAC# X7801-013, FT.MILL, SC 29715-7203
cr                     +   Wells Fargo Bank, N.A., McCalla, Raymer, et al., Bankruptcy Department, 1544 Old Alabama Road, Roswell, GA 30076-2102
cr                     +   Wells Fargo Home Mortgage it successor or assigns, 3476 Stateview Blvd., Fort Mill, SC 29715-7203
10348462               +   A F S C I, 5710 N Davis Hwy Ste 5, Pensacola, FL 32503-2039
10348463               +   Aarow Financial Services, 5996 W Touhy Ave, Niles, IL 60714-4610
10348498               +   Adair Park Homeowners Association, Inc., 1005 Alderman Drive, Suite 112, Alpharetta, Georgia 30005-3825
10495777                   American Express Centurion Bank, c/o Becket and Lee LLP, POB 3001, Malvern PA 19355-0701
10348465               +   American Express c/o, Robert A Fierman,Zwicker &, 275 Carpenter Dr, Ste 320, Atlanta, GA 30328-4911
10348466               +   Amex, P.o. Box 981537, El Paso, TX 79998-1537
10348467               +   Arrow Financial Services, 5996 W Touhy Ave, Niles, IL 60714-4610
10348468               +   Bank Of America, 201 N Tryon St, Charlotte, NC 28202-2146
10348469               +   Bank Of America, Po Box 1598, Norfolk, VA 23501-1598
10348471               +   Capital One Bank c/o, Law Offices of Gerald E Moore, PO Box 876, Smyrna, GA 30081-0876
10348475                   Chase Auto Finance, PO Box 9001937, Louisville, KY 40290-1937
10452770               +   Chase Bank USA,N.A, P O Box 740933, Dallas,Tx 75374-0933
10348477               +   Citifinancial Retail S, Po Box 22066, Tempe, AZ 85285-2066
10348478               +   Citifinancial Retail S, PO Box 140489, Irving, tx 75014-0489
10348479               +   Consolidated Rcvy Grp, 425 W 5th Ave Ste 103, Escondido, CA 92025-4843
10348480                   Consolidated Recovery Group, LLc, 425 W 5th Av, Ste 103, Escondido, CA 92025-4843
10348481                   Crdt First, Pob 81083, Cleveland, OH 44181
10348482               +   Credit First, PO Box 818011, Cleveland, OH 44181-8011
10348483               +   Crown Bk Fsb, 201 Live Oaks Blvd, Casselberry, FL 32707-3829
10348488               +   Endeavor Federal Cr Un, Po Box 17508, Pensacola, FL 32522-7508
10348489                   FIA Card Services, PO Box 15028, Wilmington, DE 19850-5028
10348490               +   Fia Csna, Po Box 17054, Wilmington, DE 19850-7054
10348494                   GEMB/Paypal Buyer Cr, PO Box 960080, Orlando, FL 32896--0080
10348500                   HSBC / Best Buy, PO Box 15522, Wilmington, DE, 19850
10348502                   HSBC Card Services, PO Box 5222, Carol Stream, IL 60197-5222
10348503                   HSBC/BestBuy, PO Box 5238, Carol Stream, IL 60197-5238
10348497              +    Harris & Harris, LTD, 600 w Jackson Blvd, Ste 400, Chicago, IL 60661-5675
10348501              +    Hsbc Bank, Po Box 5253, Carol Stream, IL 60197-5253
10348504              +    Hsbc/bstby, Pob 15521, Wilmington, DE 19850-5521
10348505             #+    JA Cambell Law Office, Eight Bourbon St, Peobody, Mass 01960-7481
10348511             ++    NISSAN MOTOR ACCEPTANCE CORPORATION, LOSS RECOVERY, PO BOX 660366, DALLAS TX 75266-0366 address filed
                           with court:, Nissan Motor Acceptance Corp, PO Box 650680, Dallas, TX 75265-0680
10348508               +   National Action Fin Svc, 165 Lawrence Boll Dr, Ste 100, Williamsville, NY 14221-7900
10348510               +   Nissan Motor Acceptance / Infiniti, PO Box 660366, Dallas, TX 75266-0366
10348514                   Sallie Mae, Attn: Claims Dept, PO Box 6403, Wilkes Barre, PA, 18773
10348517               +   Suntrust Bank, Po Box 4986, Orlando, FL 32802-4986
        Case 08-21056-jrs                  Doc 76 Filed 07/23/21 Entered 07/24/21 00:51:16                                             Desc Imaged
                                                 Certificate of Notice Page 4 of 6
District/off: 113E-8                                                  User: howellgn                                                             Page 2 of 4
Date Rcvd: Jul 21, 2021                                               Form ID: pdf411                                                          Total Noticed: 85
10348518              +  Superior Asset Mgmt, 1000 Abernathy Rd, Ste 165, Atlanta, GA 30328-5612
10348520              +  Target, PO Box 9475, Minneapolis, MN 55440-9475
10348519              +  Target Nb, Po Box 673, Minneapolis, MN 55440-0673
10348523             ++  WELLS FARGO BANK NA, WELLS FARGO HOME MORTGAGE AMERICAS SERVICING, ATTN BANKRUPTCY DEPT MAC
                         X7801-014, 3476 STATEVIEW BLVD, FORT MILL SC 29715-7203 address filed with court:, Wells Fargo Hm Mortgag, 8480
                         Stagecoach Cir, Frederick, MD 21701
10450768               + Wells Fargo Bank, N.A., Bankruptcy Department, 3476 Stateview Blvd, X7801-014, Ft. Mill, SC 29715-7203
10348524               + Wells Fargo Hm Mortgag, PO Box 10335, Des Moines, IA 50306-0335
10348525               + Wells Fargo Home Mort, PO Box 660445, Dallas, Tx 75266-0445
10572919                 eCAST Settlement Corporation assignee of, Chase Bank USA NA, POB 35480, Newark NJ 07193-5480
10608546                 eCAST Settlement Corporation assignee of, FIA Card Services aka Bank of America, POB 35480, Newark NJ 07193-5480
10622331                 eCAST Settlement Corporation assignee of, HSBC Bank Nevada and its Assigns, POB 35480, Newark NJ 07193-5480

TOTAL: 52

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion21.at.ecf@usdoj.gov
                                                                                        Jul 21 2021 20:07:00      Office of the United States Trustee, 362 Richard
                                                                                                                  Russell Building, 75 Ted Turner Drive, SW,
                                                                                                                  Atlanta, GA 30303-3315
cr                     + Email/Text: bnc@bass-associates.com
                                                                                        Jul 21 2021 20:06:00      HSBC Bank Nevada, N.A., c/o Bass & Associates,
                                                                                                                  P.C., 3936 E. Ft. Lowell Road, Suite #200,
                                                                                                                  Tucson, AZ 85712-1083
10348464                  Email/Text: kristin.villneauve@allianceoneinc.com
                                                                                        Jul 21 2021 20:06:00      Alliance One Receivables mgmt, PO Box 3100,
                                                                                                                  Southeastern, PA 19398-3100
10490049                  Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Jul 22 2021 00:53:16      CAPITAL ONE BANK (USA), N.A., C/O TSYS
                                                                                                                  DEBT MANAGEMENT (TDM), PO BOX 5155,
                                                                                                                  NORCROSS, GA 30091
10348470                  Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Jul 21 2021 20:21:29      Cap One, Po Box 85520, Richmond, VA 23285
10348473               + Email/Text: bk.notifications@jpmchase.com
                                                                                        Jul 21 2021 20:07:00      Chase, 900 Stewart Ave, Garden City, NY
                                                                                                                  11530-4891
10348474               + Email/Text: bk.notifications@jpmchase.com
                                                                                        Jul 21 2021 20:07:00      Chase Auto, 14800 Frye Road, Fort Worth, TX
                                                                                                                  76155-2732
10348484                  Email/PDF: DellBKNotifications@resurgent.com
                                                                                        Jul 21 2021 20:05:38      Dell Financial Services, PO Box 6403, Carol
                                                                                                                  Stream, IL 60197-6403
10348485                  Email/PDF: DellBKNotifications@resurgent.com
                                                                                        Jul 21 2021 20:05:37      Dell Financial Services*, 12234 North IH 35,
                                                                                                                  Austin, TX, 78753
10380710                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jul 21 2021 20:05:38      Dell Financial Services, LLC, c/o Resurgent
                                                                                                                  Capital Services, P.O. Box 10390, Greenville, SC
                                                                                                                  29603-0390
10348486                  Email/Text: mrdiscen@discover.com
                                                                                        Jul 21 2021 20:06:00      Discover Card Services, PO Box 30395, Salt Lake
                                                                                                                  City, UT 84130-0943
10348487                  Email/Text: mrdiscen@discover.com
                                                                                        Jul 21 2021 20:06:00      Discover Fin, Pob 15316, Wilmington, DE 19850
10348507               + Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        Jul 21 2021 20:21:24      Mcydsnb, 9111 Duke Blvd, Mason, OH 45040
10373120                  Email/Text: mrdiscen@discover.com
                                                                                        Jul 21 2021 20:06:00      Discover Bank/DFS Services LLC, PO Box 3025,
                                                                                                                  New Albany OH 43054-3025
15248514               + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jul 21 2021 20:05:38      East Bay Funding, c/o Resurgent Capital Services,
                                                                                                                  PO Box 288, Greenville, SC 29602-0288
10348492               + Email/PDF: gecsedi@recoverycorp.com
                                                                                        Jul 21 2021 20:05:34      Gemb/care Credit, Po Box 981439, El Paso, TX
                                                                                                                  79998-1439
10348493               + Email/PDF: gecsedi@recoverycorp.com
                                                                                        Jul 21 2021 20:05:34      Gemb/dillards, Po Box 981400, El Paso, TX
                                                                                                                  79998-1400
10348495               + Email/PDF: gecsedi@recoverycorp.com
                                                                                        Jul 21 2021 20:05:34      Gemb/walmart, Po Box 981400, El Paso, TX
        Case 08-21056-jrs                Doc 76 Filed 07/23/21 Entered 07/24/21 00:51:16                                        Desc Imaged
                                               Certificate of Notice Page 5 of 6
District/off: 113E-8                                               User: howellgn                                                         Page 3 of 4
Date Rcvd: Jul 21, 2021                                            Form ID: pdf411                                                      Total Noticed: 85
                                                                                                            79998-1400
10348496              + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Jul 21 2021 20:05:01     Gembppbycr, Po Box 981064, El Paso, TX
                                                                                                            79998-1064
10490865                 Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                   Jul 21 2021 20:07:00     ARROW FINANCIAL SERVICES, LLC, c/o
                                                                                                            Jefferson Capital Systems LLC, PO BOX 7999,
                                                                                                            SAINT CLOUD MN 56302-9617
12391120                 Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                   Jul 21 2021 20:07:00     JEFFERSON CAPITAL SYSTEMS LLC, PO
                                                                                                            BOX 7999, ST CLOUD MN 56302
10348472                 Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                   Jul 22 2021 03:05:24     Chase, 800 Brooksedge Blvd, Westerville, OH
                                                                                                            43081
10348491                 Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                   Jul 21 2021 20:21:29     Fst Usa Bk B, Po Box 8650, Wilmington, DE
                                                                                                            19899
10348522                 Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                   Jul 22 2021 13:05:17     Wash Mutual/providian, Po Box 9180, Pleasanton,
                                                                                                            CA 94566
10348506              + Email/Text: PBNCNotifications@peritusservices.com
                                                                                   Jul 21 2021 20:06:00     Kohls/chase, N56 W 17000 Ridgewood Dr,
                                                                                                            Menomonee Falls, WI 53051-7096
10348509              + Email/Text: bankruptcydepartment@tsico.com
                                                                                   Jul 21 2021 20:07:00     NCO Financial System Inc, PO Box 15081,
                                                                                                            Wilmington, DE 19850-5081
10348512              + Email/Text: newbk@Regions.com
                                                                                   Jul 21 2021 20:07:00     Region/amsou, P.o. Box 216, Birmingham, AL
                                                                                                            35201-0216
10348513                 Email/Text: bkrpt@retrievalmasters.com
                                                                                   Jul 21 2021 20:07:00     Retrival Masters CR Bureau, PO Box 1234,
                                                                                                            Elmsford, NY 10523-0934
10553468                 Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Jul 21 2021 20:05:38     Roundup Funding, LLC, MS 550, PO Box 91121,
                                                                                                            Seattle, WA 98111-9221
10348515              + Email/PDF: pa_dc_claims@navient.com
                                                                                   Jul 21 2021 20:05:36     Sallie Mae Servicing, 1002 Arthur Dr, Lynn
                                                                                                            Haven, FL 32444-1683
10348516              + Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                   Jul 21 2021 20:21:31     Sears/cbsd, Po Box 6189, Sioux Falls, SD
                                                                                                            57117-6189
10348521              + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Jul 21 2021 20:05:34     Wal-mart, Po Box 981400, El Paso, TX
                                                                                                            79998-1400
10630046              + Email/Text: bnc@bass-associates.com
                                                                                   Jul 21 2021 20:06:00     eCAST Settlement Corp, Assignee of HSBC Bank
                                                                                                            Nevada, Bass & Associates, P.C., 3936 E. Ft.
                                                                                                            Lowell Rd, Suite 200, Tucson, AZ 85712-1083

TOTAL: 33


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
10348499                      Homeside Properties-HOA
cr              *+            East Bay Funding, c/o Resurgent Capital Services, PO Box 288, GREENVILLE, SC 29602-0288
cr              *P++          JEFFERSON CAPITAL SYSTEMS LLC, PO BOX 7999, SAINT CLOUD MN 56302-7999, address filed with court:, Jefferson
                              Capital Systems LLC, PO BOX 7999, ST CLOUD, MN 56302-9617
10490866        *P++          JEFFERSON CAPITAL SYSTEMS LLC, PO BOX 7999, SAINT CLOUD MN 56302-7999, address filed with court:, ARROW
                              FINANCIAL SERVICES, LLC, c/o Jefferson Capital Systems LLC, PO BOX 7999, SAINT CLOUD MN 56302-9617
10348476        *P++          JPMORGAN CHASE BANK N A, BANKRUPTCY MAIL INTAKE TEAM, 700 KANSAS LANE FLOOR 01, MONROE LA
                              71203-4774, address filed with court:, Chase*, 201 N. Central Ave Floor 11, Phoenix, AZ, 85004
10432637        *P++          JPMORGAN CHASE BANK N A, BANKRUPTCY MAIL INTAKE TEAM, 700 KANSAS LANE FLOOR 01, MONROE LA
                              71203-4774, address filed with court:, JPMORGAN CHASE NA/BANK ONE, CHASE AUTO FINANCE, 201 N CENTRAL
                              AVE AZ1-1191, PHOENIX AZ 85004

TOTAL: 1 Undeliverable, 5 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
        Case 08-21056-jrs               Doc 76 Filed 07/23/21 Entered 07/24/21 00:51:16                                          Desc Imaged
                                              Certificate of Notice Page 6 of 6
District/off: 113E-8                                              User: howellgn                                                          Page 4 of 4
Date Rcvd: Jul 21, 2021                                           Form ID: pdf411                                                       Total Noticed: 85

I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 23, 2021                                        Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 21, 2021 at the address(es) listed below:
Name                             Email Address
Andrew Houston McCullen
                                 on behalf of Creditor Wells Fargo Bank N.A. ecfganb@aldridgepite.com, amccullen@ecf.inforuptcy.com

Carrie L Oxendine
                                 on behalf of Joint Debtor Patricia A. Ezell E-Notice@mattberry.com;berry.associates.carrie@gmail.com

Carrie L Oxendine
                                 on behalf of Debtor Michael L Ezell E-Notice@mattberry.com;berry.associates.carrie@gmail.com

Howard P. Slomka
                                 on behalf of Joint Debtor Patricia A. Ezell HS@ATL.law
                                 myecfcalendar@gmail.com;myatllaw@gmail.com;info@myatllaw.com;notices@nextchapterbk.com;SlomkaTR74878@notify.bes
                                 tcase.com;eisenlawfirm@gmail.com

Howard P. Slomka
                                 on behalf of Debtor Michael L Ezell HS@ATL.law
                                 myecfcalendar@gmail.com;myatllaw@gmail.com;info@myatllaw.com;notices@nextchapterbk.com;SlomkaTR74878@notify.bes
                                 tcase.com;eisenlawfirm@gmail.com

Michael J. McCormick
                                 on behalf of Creditor Wells Fargo Bank N.A. BankruptcyECFMail@mccallaraymer.com,
                                 Michael.McCormick@mccalla.com;mccallaecf@ecf.courtdrive.com

Nancy J. Whaley
                                 ecf@njwtrustee.com

Patti H. Bass
                                 on behalf of Creditor HSBC Bank Nevada N.A. ecf@bass-associates.com

Susan H. Senay
                                 on behalf of Joint Debtor Patricia A. Ezell E-Notice@mattberry.com;berry.associates.susan@gmail.com

Susan H. Senay
                                 on behalf of Debtor Michael L Ezell E-Notice@mattberry.com;berry.associates.susan@gmail.com

Teresa R. Stephens
                                 on behalf of Joint Debtor Patricia A. Ezell E-Notice@mattberry.com

Teresa R. Stephens
                                 on behalf of Debtor Michael L Ezell E-Notice@mattberry.com


TOTAL: 12
